DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance.
Several claims were previously rejected over references to Clayfield, Ikeda, and Ferradino. These references do not disclose the presently recited tensile strain at break property. The examiner is unaware of any evidence or technical reasoning that would establish whether or not this property is inherent to the compositions suggested by Clayfield, Ikeda, and Ferradino.
The following reference is noted.
US Patent Application Publication No. 2008/0188600 A1 to Westwood describes compositions (see Examples 8R-11R Table 4) comprising two elastomers (Vistalon 706 and 7500) having Mooney viscosities of 42 and 91, respectively; carbon black (Spheron 6000); MgO (Maglite D); the hindered amine TMQ; and the peroxide Perkadox 14-40.
The weight ratio of MgO to hindered amine is 2.5; the weight ratio of the polymer with an MV ≥ 50 (Vistalon 7500) to the polymer with an MV ≤ 80 (Vistalon 706) is 0.429. The weight ratio of carbon black (Spheron 6000) to MgO (Maglite D) is 12. The elongation at break values (165-230 %) fall below the presently recited range (see Table 5).
The examiner is unaware of any prior art that describes or suggests the claimed compositions having the recited tensile strain at break property. Claims 1-3, 5-10, 12-15, and 17-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764